 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDMichigan Bell Telephone CompanyandCommunica-tionsWorkers of America,AFL-CIO,Petitioner.Case 7-RC-12170April 18, 1975DECISION AND DIRECTION OF ELECTIONBY MEMBERS JENKINS, KENNEDY, AND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Kenneth A. Rose onJanuary 15 and 16, 1974, at Grand Rapids, Michigan.Following the hearing, and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations, Series 8, as amended, by direction of theRegional Director for Region 7, this case was trans-ferred to the National Labor Relations Board. Briefshave been filed by the Employer and the Petitioner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. The rulings are hereby affirmed.Upon the entire record in this case, including thebriefs filed by the parties, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Section.9(c)(1) and Sec-tion 2(6) and (7) of the Act.4.The Petitioner seeks to represent in a single unit"All Commercial Department employees employed bythe employer within the Grand Rapids District, includ-ing service representatives, clerical employees, and out-side representatives, but excluding marketing and di-rectory sales employees, guards and supervisors asdefined in the Act."The parties are in agreement that the above-requested unit is the same unit that was sought by theUnion in several prior and pending representation casesinvolving the same parties at different locations. In thepresent case, as in all the prior ones, the Employer hascontended that the petitioned-for unit is too narrowand therefore is not an appropriate one.By way of background, the Union, in the fall of 1970,filed a petition for the employees in the Michigan Bellcommercial office in Battle Creek.' The Company as-serted that a single office-was not an appropriate unitfor bargaining. The Regional Director, however, foundthat the requested unit was appropriate,-and his Deci-sion and Direction of-Election was affirmed by amajority of the Board.' The Union, however, failed toobtain a majority in that election.About a year later the Union again filed a petition forthe same unit at the Battle Creek office.' On the basisof the record in the first proceeding, and an additionalhearing, the Regional Director found the unit was ap-propriate and directed an election. The Employer's re-quest for review was denied and the Union won theelection and was certified.In mid-1973, the Union again petitioned for single-office units, filing separate petitions for the Jacksonoffice4and the Holland office.' The cases were con-solidated for a hearing. The Regional Director, consid-ering the Battle Creek case as precedent, found that theJackson office constituted an appropriate unit. OnNovember 15, 1973, the Board granted the Employer'srequest for review of the Jackson decision. That matterwas pending before the Board at the time the instantcase was transferred to the Board.'Meanwhile, in the Battle Creek case (192 NLRB1212) the Employer again asserted the unit was inap-propriate and declined to bargain with the Union afteritwas certified. An 8(a)(5) complaint was issued in thatcase,7and the General Counsel moved for summaryjudgment. In its answer to the motion for summaryjudgment, the Employer contended that, because ofrecently adopted changes in its hiring process affectingall commercial offices, the Board should reconsider itsholding in the case reported at 192 NLRB 1212, andshould also take into account the evidence presented inthe Jackson-Holland hearing. The Board on December5, 1973, declined to grant summary judgment and re-manded Case 7-CA-10185 for an additional hearingon the unit question.Itwas against this background that the instant peti-tion was filed. At the instant hearing, the parties, recog-nizing that the unit issue as it related to the GrandRapids commercial employees was essentially the sameas had already been fully litigated with respect to com-mercial operations at Battle Creek, Jackson, and Hol-land, agreed that the Board should take notice of therecords (and briefs) in those cases. Thus the thrust ofthe evidence presented at the instant hearing related tothe Employer's allegations that there had been changes1Case 7-RC-10176.2 192 NLRB 1212 (1971)3Case 7-RC-113344Case 7-RC-11581.5Case 7-RC-116036The Regional Director dismissed the petition regarding the Hollandoffice and there was no request for review of this action7Case 7-CA-10185.217 NLRB No. 74 MICHIGAN BELL TELEPHONE COMPANYin its central hiring procedure since the second hearingin the Battle Creek case which would require a findingthat only a systemwide unit is now appropriate. Nearthe close of the hearing the parties stipulated the fol-lowing:(1) The duties and authorities of local supervi-sion in Grand Rapids are thesame in materialaspects as those of other business offices coveredin the past hearings, and as already elaborated onin this hearing.(2) The work product and essential job dutiesare the same in material aspects for persons in theclassifications sought in Grand Rapids as they areat other locations, as reflected in the records of theprior proceedings, of which official notice has beentaken here.The parties also agreed that,(3) [F]or the Grand Rapids employees, [thereare no] differences, material differences in workcontacts of these employees with employees ofother locations than the evidence that we have onthe subject in the past hearings.(4) Neither of the parties have anything on his-tory of collective bargaining that has not been fullycovered in past proceedings.Meanwhile, on February 20, 1974, the hearing com-menced in Case 7-CA-10185. The evidence presentedat that hearing was limited to the alleged change in thehiring role of commercial office managers. The Ad-ministrative Law Judge admitted into evidence thetranscript from the Jackson hearing, and the transcriptof the hearing in the instant case, for purposes of reach-ing a decision on the alleged hiring change.After the hearing, the Administrative Law Judgeissued his Decision, finding, on the basis of all theevidence beforehim,inter alia,that the Battle Creekunit had remained appropriate and that the Employerhad violated Section 8(a)(5) and (1) of the Act by refus-8 216 NLRB No. 145 (1975)./429ing to bargain in .that case. On February 27, 1975, amajority of the Board affirmed the findings of the Ad-ministrative Law Judge.'In addition to the record made at the hearing in theinstantcase(which also was reviewed in our affirmanceof the Administrative Law Judge's findings in 216NLRB No. 145 (1975), we have considered as a part ofthis record the records from the aforementioned pro-ceedings between these parties. The parties have alsoagreed that the unit sought herein is the same as theunits in the prior proceedings. Inasmuch as this recordreveals no facts which would warrant a departure fromour unit finding in 192 NLRB 1212 and our affirmanceof that decision in 216 NLRB No. 145, we find that therequested unit is an appropriate one. Accordingly, onthe basis of the entire record in this case, including allBoard decisions and briefs in the earlier proceedingsbetween these parties regarding the appropriateness ofa unit of commercial office employees, we find that thefollowing employees constitute a unit appropriate forpurposes of collective bargaining within the meaning ofSection 9(b) of the Act:All commercial department employees employedby the employer within the Grand Rapids district,including service representatives, clerical em-ployees, and outside representatives, but excludingmarketing and directory sales employees, guards,and supervisors as defined by the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]MEMBER KENNEDY, dissenting:For the reasons set forth in my dissents inMichiganBell Telephone Companyreported at 216 NLRB No.145 (1975) and 192 NLRB 1212 (1971), I would dis-missthis petition. The unit in which my colleaguesdirectan election hereinmay accommodate theUnion's efforts at piecemeal organizing of the Em-ployer's commercial department, but it does not consti-tute an appropriate unit for bargaining in my opinion.